SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the appeal be DISMISSED.
Appellant Allen Callendar appeals from the judgment of the district court dismissing without prejudice his complaint for failure to state a claim and granting him leave to file an amended complaint. On appeal, Callendar asserts that the court erred in denying him leave to amend his complaint before it was dismissed. Callendar requests that this Court reverse the district court’s judgment so that Callendar may amend his complaint. Because the district court explicitly granted Callendar leave to amend, Callendar is not appealing, as he must, from a final judgment, see 28 U.S.C. § 1291, and, in any event, has no grounds for appeal since he obtained what he sought in the district court.
For the foregoing reasons, the appeal is DISMISSED.